                       UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


United States of America

           v.                              Case No. 20-cr-6-01 PB

Christopher Cantwell


                                   ORDER

     The assented to motion to reschedule jury trial (document no. 40)

filed by defendant is granted; Final Pretrial Conference is rescheduled

to August 31, 2020 at 1:00 PM.   Trial is continued to the two-week period

beginning September 15, 2020, 9:30 AM. Because counsel understandably

needs additional time to prepare for trial, Cantwell was not able to

take advantage of a specially assigned guaranteed trial date during the

second August trial period. Although I will attempt to accommodate

Cantwell’s request for a trial during the second September trial period,

I can offer no guarantees. The court is currently able to safely conduct

only one trial at a time. Other judges may have cases during the requested

trial period that need to be tried first.

     The court finds that the ends of justice served by granting a

continuance outweigh the best interest of the public and the defendant

in a speedy trial, 18 U.S.C. § 3161(h)(7)(B)(iv), for the reasons set

forth in the motion.


     SO ORDERED.
                                           By the Court,

                                            /s/ Paul Barbadoro
                                           ____________________________
                                           Paul Barbadoro
                                           United States District Judge
Date: July 25, 2020

cc:   U.S. Marshal
      U.S. Probation
